THIS AGREEMENT is dated 12 January 2009 and effective as of the Commencement
Date, as defined below, and is made


BETWEEN:
 
(1)
China Architectural Engineering Inc., (the “Company”), of 63/F, Bank of China
Tower, 1 Garden Road, Hong Kong; and
   
(2)
Albert Jan Grisel, (the “Executive”), of 102 Repulse Bay Road, House A, Hong
Kong.

 
THE PARTIES AGREE AS FOLLOWS:


1.
Interpretation

 
1.1
In this Agreement, where the context admits:

 
The “Board" means the board of directors of the Company or the directors present
at a duly convened meeting of the Company’s directors at which a quorum is
present and acting throughout.
 
“Confidential Information” means any trade secrets or confidential information
(which may include commercially sensitive information) important to and relating
to the business of the Company and/or any other Group Company or relating to any
clients, employees, consultants or officers of the Company and/or any other
Group Company. Confidential information includes but is not limited to
confidential customer lists or requirements, pricing structures, marketing and
sales information, business plans or dealings, non-public financial information
and plans, designs, formulae, product plans, research activities, and
Intellectual Property; any documents marked as confidential (or a similar
expression);  any information which the Executive has been told is of a
confidential nature or which might reasonably be expected by the Company and/or
any other Group Company to be regarded as confidential; and/or any information
which has been given to the Company and/or any other Group Company in
confidence.
 
"Commencement Date" means 16 October 2008 or such other mutually agreed date.
 
"Group Company" means the Company, any subsidiary of the Company or any company
in which the Company holds or controls more than 20% in the nominal value of the
shares in issue carrying voting rights. “Subsidiary” shall have the meaning
given to it in the Companies Ordinance.
 
"Intellectual Property" means all intellectual and industrial property and all
rights therein including, without limiting the generality of the foregoing, all
inventions (whether patentable or not, and whether or not patent protection has
been applied for or granted), improvements, developments, discoveries,
proprietary information, trademarks, trade names, websites, internet domain
names, logos, art work, slogans, know-how, technical information, trade secrets,
processes, designs (whether or not registrable and whether or not design rights
subsist in them), utility models, works in which copyright may subsist
(including computer software and preparatory and design materials therefor), and
all works protected by rights or forms of protection of a similar nature or
having equivalent effect anywhere in the world.
 
“Prospective Client” means any person (other than a Restricted Client) who, at
any time during the Executive’s employment, or, where the covenant applies after
termination of employment, at any time during the six month period immediately
prior to the date of his termination of employment, was a person:
 

--------------------------------------------------------------------------------


 
 
(1)
from whom the Company and/or any other Group Company solicited or has solicited
business during the relevant period;

 
 
(2)
to whom the Company and/or any other Group Company has made a presentation
during the relevant period; or

 
 
(3)
for whom the Company and/or any other Group Company has taken steps in preparing
to solicit business during the relevant period,

 
and with whom during such relevant period the Executive shall have had business
dealings.
 
"Restricted Business" means any of the businesses of the Company and/or any
other Group Company in which the Executive was involved with during his
employment (or where the restriction is being enforced after cessation of his
employment, in the six months prior to such cessation).
 
"Restricted Client" means any person who, at any time during the Executive’s
employment or, where the covenant applies after termination of employment, at
any time during the six month period immediately prior to the date of his
termination of employment, was a client or customer of the Company and/or any
other Group Company and with whom during such period the Executive shall have
had business dealings.
 
1.2
In this Agreement, where the context admits:

 
 
(A)
references to any statute or statutory provisions include a reference to those
provisions as amended or re-enacted or as their application is modified by other
provisions from time to time and any reference to a statutory provision shall
include any subordinate legislation made from time to time under that provision;

 
 
(B)
references to a “person” include any individual, company, body corporate,
corporation sole or aggregate, government, state or agency of a state, firm,
partnership, joint venture, association, organisation or trust (in each case,
whether or not having separate legal personality and irrespective of the
jurisdiction in or under the law of which it was incorporated or exists) and a
reference to any of them shall include a reference to the others;

 
 
(C)
any reference to “writing” shall include typewriting, printing, lithography,
photography, telex, facsimile, electronic mail and other modes of representing
or reproducing words in a legible form;

 
 
(D)
words denoting the singular shall include the plural and vice versa; and

 
 
(E)
the masculine gender shall be deemed to include the feminine gender.

 
1.3
Headings are inserted for convenience only and shall not affect the construction
of this Agreement.

 
2.
Appointment, position and commencement of employment

 
2.1
The Company appoints the Executive and the Executive agrees to serve the Company
and any other Group Company, as required by the Company, in the capacity of
Chief Financial Officer.  The Executive’s appointment is conditional on
obtaining any necessary employment visa.

 
2.2
The Executive will provide regular reports to the Board from time to time.

 
2

--------------------------------------------------------------------------------


 
2.3
The Executive’s employment shall take effect from the Commencement Date subject
to the termination provisions in this Agreement.

 
2.4
The Executive warrants that, in entering into this Agreement and performing his
obligations under it, he will not be in breach of any terms or obligations under
any further or other covenant or agreement with any third party.

 
2.5
The Executive agrees that he will not make use of any confidential information
belonging to any third party which he is not permitted to disclose and he
indemnifies the Company against any losses it may incur as a result of the
breach of this clause.

 
3.
Directorships

 
3.1
The Executive may be reasonably required by the Board to accept appointment as
director or other officer of the Company and/or any other Group Company in
connection with his appointment under this Agreement from time to time.  In such
event, the Executive shall reasonably accept such appointment.  He shall also
resign without claim for compensation from such directorship or office at any
time on request by the Company and such resignation shall not affect the
continuance in any way of this Agreement.  The Executive shall immediately
account to the Company for any director's fees or other emoluments, remuneration
or payments either receivable or received by him by virtue of his holding such
directorship or office (or waive any right to the same if so required by the
Company).

 
3.2
Save with the prior agreement in writing of the Board, the Executive shall not,
during the continuance of this Agreement, resign from any directorship or office
of the Company and/or any other Group Company in which he holds a directorship
at the Company’s request, or do anything that would cause him to be disqualified
from continuing to act as a director.

 
3.3
In the event of the termination of the employment of the Executive for whatever
reason and whether by notice or in any other manner whatsoever, the Executive
shall, upon the request of the Board resign without claim for compensation from
any directorships or offices of the Company and/or any other Group Company in
which he holds a directorship or office at the Board’s request.

 
3.4
Should the Executive fail to resign from any directorship or any other office
when so requested by the Board, either during his employment or upon
termination, the Company is irrevocably authorised to appoint a person in his
name and on his behalf to execute any documents and to do all things required to
give effect to the resignation.

 
3.5
The Company will seek to purchase suitable Director’s & Officer's liability
insurance cover for the Executive, subject to any applicable legal requirements
and compliance with any criteria or conditions imposed by the relevant insurer.

 
4.
Duties

 
4.1
The Executive shall exercise such powers, perform such duties and comply with
such directions in relation to the business of the Company and/or any other
Group Company as the Board may, from time to time, confer upon or assign or give
to him. The Executive will in particular be responsible for, but not limited to:
debt and equity financing, investor relations and the Company’s finance
department in general.

 
4.2
The Executive shall during working hours devote his time and attention and
abilities to the business of the Company and/or any other Group Company with
which the Executive is required by the Board to be concerned with and shall
perform all duties commensurate with his position at such times as may be
required by the Company and/or any other Group Company. He shall use his best
endeavours to promote and protect the general interests and welfare of the
Company and such other Group Company.

 
3

--------------------------------------------------------------------------------


 
4.3
The Executive shall at all times promptly give to the Board (in writing if so
requested) all such information, explanations and assistance as it may require
in connection with the business of the Company and/or any other Group Company
with which the Executive is required by the Board to be concerned with.

 
5.
Place of work

 
5.1
The Executive's principal place of work be at the Company’s Hong Kong office,
currently at 63/F, Bank of China Tower, 1 Garden Road, Hong Kong.

 
5.2
The Executive may be required to travel outside Hong Kong on the business of the
Company and/or any other Group Company from time to time.

 
6.
Hours of work

 
6.1
The Executive shall work normal business hours during Monday to Friday.

 
6.2
The Executive may also be required to work such additional hours as may be
necessary in the performance of his duties and powers under this Agreement.  No
overtime will be paid with respect to any additional hours worked.

 
7.
Remuneration

 
7.1
The Executive’s salary will initially be at the annual rate of HKD
1,852,500.  Such salary shall be payable around the end of each month by equal
monthly instalments in Hong Kong dollars.  

 
7.2
The Executive’s salary shall be reviewed after two years from the Commencement
Date and the Company will reasonably take into account the past and expected
consumer price index in Hong Kong. The Company may adjust the Executive’s
remuneration upward as it considers appropriate.

 
7.3
Subject to clause 7.4, the Executive will be entitled to a cash bonus to an
amount of US$150,000 in respect of the financial years ending 31 December 2008
and 31 December 2009 (3 months pro-rata for 2008). Such cash bonus is payable
within 3 months after the relevant financial year.

 
7.4
Unless required by law or specifically referred to in this Agreement, all such
cash bonus will cease to be payable if the Executive is no longer an employee of
the Company at the proposed payment date.

 
7.5
The Executive shall be entitled to a sign-on bonus of US$ 75,000 and certain
number of  shares of the Company, to be determined by the equity compensation
committee. These shares will be transferred to a personal custodian account of
the Executive’s choice (“Custodian Account”).  The Company shall be responsible
for all incidental fees and charges to effect such transfers, which will be
effected within 2 weeks after determination by the equity compensation committee
in 2008.

 
7.6
Subject to clause 7.8, the Executive is entitled to 50,000 shares of the
Company, to be transferred to the Custodian Account, by the Company at the end
of the 12th, 24th and 36th month of continued service.

 
7.7
Subject to clause 7.8, the Executive is entitled to 50,000 share options of the
Company at the end of 12th, 24th and 36th month of continued service, with
strike price equal to the fair  market value of the Company’s common stock on
the date of the respective grant. The options are exercisable up till and
including the 6th anniversary of such options series.  Unless the market price
of the options is less than the strike price, any options not exercised before
the 6th anniversary will automatically be exercised at the 6th anniversary of
such option series, conditional upon the strike price being paid by the
Executive.  Such options cannot be exercised within the first six months of
their respective date of grant.

 
4

--------------------------------------------------------------------------------


 
7.8
The share grant and options provided in clauses 7.5, 7.6 and 7.7 will be subject
to the Executive remaining an employee (save for the situation provided for in
clause 17.6) at the date of grant. Such share grant and options will also be
subject to anti-dilution protection.  Any share dilution taking effect after the
date of the term sheet agreed on 28 September 2008 will be measured against the
number of outstanding shares on the date of the grant. The number of share and
options in any subsequent grants will then be adjusted proportionately to
reflect any dilution effect.

 
7.9
At the discretion of the Company, part of the Executive’s annual remuneration up
to a maximum of 60% may be expressed as a reimbursement of housing expenses and,
based on current Inland Revenue practices, this portion is not expected to be
subject to Hong Kong salaries tax.  The Executive will however instead be taxed
on a ‘rental value’, currently calculated by the Inland Revenue Department as
10% of other taxable income. To participate in this arrangement, the Executive
is required to provide the Company with a copy of the stamped lease agreement in
his name and the relevant receipts for rent.

 
7.10
The Executive agrees that he will account to any appropriate authority for all
taxes payable by him under any applicable law or regulation in respect of all
sums received by him under this Agreement and shall indemnify the Company for
any losses, costs or expenses incurred by the Company and resulting from his
failure to do so.

 
7.11
The Executive’s remuneration, or any part of it, may be paid by the Company or
any other entity it nominates.  For the avoidance of doubt, payment of any part
of the Executive’s remuneration by such an entity will extinguish the Company’s
obligation to pay such amount to the Executive directly.

 
8.
Expenses

 
8.1
The Company shall pay or refund or procure to be paid or refunded to the
Executive all reasonable travelling, entertainment and other similar out of
pocket expenses necessarily and wholly incurred by the Executive in the proper
performance of his duties. The Executive is required to produce evidence of such
expenses as the Company may reasonably require.

 
9.
Annual leave and holidays

 
9.1
The Executive will be entitled to 30 working days annual leave per year
exclusive of statutory and public holidays.

 
9.2
The leave year currently runs from 1 January to 31 December. Subject to legal
requirements, the Executive may carry over his annual leave days to the next
leave year unless otherwise disapproved by the Company. Annual leave which is
accrued but unused will be paid out upon termination, subject to applicable
legal requirements.

 
9.3
Annual leave pay for statutory leave will be calculated in accordance with the
Employment Ordinance, and leave pay for additional annual leave shall be
calculated as the Company shall determine from time to time.  Payments in lieu
of annual leave upon termination, if any, will also be calculated based on such
formulae. The Executive shall be deemed to have taken statutory annual leave
before additional leave.

 
5

--------------------------------------------------------------------------------


 
9.4
The Executive will be entitled to Saturday and Sunday as weekly days off but
only Sunday will be treated as a statutory rest day under the Employment
Ordinance.  Saturday will be a contractual day off which is inclusive of any
statutory or public holiday which falls on a Saturday.

 
10.
Sickness

 
10.1
The Executive is entitled to paid sick leave. The Company shall provide full pay
for each day of sickness.  Without prejudice to the Executive’s appointment
under this Agreement, the Company shall be entitled during any period of the
Executive’s absence due to illness, injury or other incapacity to temporarily
appoint another employee to perform the duties and exercise the powers of the
Executive in his place on such terms and conditions as the Company shall see
fit.

 
11.
Retirement scheme

 
11.1
The Company will enrol the Executive in a Mandatory Provident Fund Scheme as
required by law. The Company will make the minimum required contributions under
law, which are currently 5% of relevant income or HK$1,000 per month, whichever
the lower. The Executive’s statutory contributions, which are currently 5% of
relevant income or HK$1,000 per month, whichever the lower, will be deducted
from salary each month.

 
12.
Benefits

 
12.1
The Executive is entitled to medical cover and disability benefits under the
Company's relevant insurance schemes subject to their terms and conditions from
time to time and subject to meeting relevant eligibility criteria.  The
Executive can elect not to receive such benefits and receive a paid cash
equivalent equal to the amount that the Company otherwise would have incurred.

 
12.2
The Company shall make available to the Executive a car, a car parking space (at
or near the Executive’s principal place of work) and a driver for his business
use. The type of car will be of such type as the Company may in its absolute
discretion decide is suitable. The Company shall pay the running expenses in
connection with the use of the car in accordance with its car policy in place
from time to time.

 
12.3
The Executive is entitled to membership of the American Club or alternatively at
the option of the Executive, Aberdeen Marina Club.  The Company will procure a
corporate debenture to be acquired to accommodate the Executive’s membership no
later than 15 December 2008.  The Executive is responsible for any ongoing costs
save for the monthly subscription cost, in relation to the use of the
membership.  This benefit is subject to any eligibility criteria imposed by the
relevant club and to the Executive’s full compliance with any rules and
regulations of the club.

 
12.4
The Executive is entitled to a transportation allowance of HK$15,000 payable
monthly.

 
12.5
The Executive and his family (up to a maximum of 4 dependents) are entitled to
one business class ticket each from Hong Kong to Amsterdam per calendar
year.  If such benefit is not utilised, the Executive may elect to receive a
cash equivalent of this benefit as calculated by the Company by reference to the
lowest prevailing rates of business class air tickets being charged by its
travel agent.

 
12.6
The Executive is entitled to travel in business class (where available) when
travelling on the Company’s business.

 
12.7
Provision of the benefits above are subject to the Executive’s compliance with
any criteria or rules as set by the relevant service provider from time to time.

 
6

--------------------------------------------------------------------------------


 
13.
Conflict of interest

 
13.1
During the continuance of this Agreement, the Executive shall not without the
prior written consent of the Company, either as principal, agent, employee,
consultant, advisor or other, carry on or be engaged, concerned or interested
directly or indirectly (whether alone or on his own behalf or on behalf of or in
association or conjunction with any other person and whether as an employee or
in any other capacity) in any trade, business or occupation whatsoever other
than that of the Company and/or any other Group Company otherwise than as a
holder for personal investment purposes only of any shares or other capital of
any listed company and which does not compete with the Company and/or any other
Group Company.

 
13.2
The Executive will disclose promptly to the Company in writing all his interests
in any business other than that of the Company and any other Group Company and
will notify the Company immediately of any change in his external interests.

 
13.3
During the term of his employment, the Executive will not introduce to any other
person, firm, company or organisation, business of any kind with which the
Company and/or any other Group Company is able to deal and he will not have any
outside financial interest in, or derive any financial or other benefit from,
contracts or transactions entered into by the Company and/or any other Group
Company without first disclosing such interest or benefit to the Company and
obtaining its written approval.

 
14.
Confidentiality

 
14.1
As Confidential Information will from time to time become known to the
Executive, the Company considers and the Executive acknowledges, that the
following restraints are necessary for the reasonable protection by the Company
of its business and/or the business of any other Group Company, the clients
thereof or their respective affairs.

 
14.2
The Executive shall not at any time, either during the continuance or after the
cessation of his employment with the Company use, disclose or communicate to any
person whatsoever any Confidential Information of which he has or may have
become possessed during his employment with the Company or supply the contact
details of any client, customer, supplier, agent, employee, consultant, or
officers of the Company or any other Group Company to any person except in the
proper course of his employment or as authorised in writing by the Company or as
ordered by a court of competent jurisdiction.

 
14.3
The Executive shall not at any time, either during the continuance or after the
cessation of his employment with the Company make, otherwise than for the
benefit of the Company and/or any other Group Company, any notes or memoranda
relating to any matter within the scope of his duties or concerning any of the
dealings or affairs of the Company and/or any other Group Company.

 
14.4
The Executive shall not at any time, during the continuance or within 12 months
after cessation of his employment with the Company make any statement (whether
written or oral) to any representative of television, radio, film, press or
other similar media and shall not write any article for the press or otherwise
for publication on any matter connected with or relating to the business of the
Company and/or any other Group Company without first obtaining the written
approval of the Company, except as required in the normal course of his
employment by the Company.

 
15.
Intellectual property

 
15.1
If at any time in the course of, or in connection with, his employment under
this Agreement the Executive makes or discovers or participates in the making or
discovery of any Intellectual Property directly or indirectly relating to or
capable of being used in the business carried on by the Company and/or any other
Group Company, full details of the Intellectual Property shall immediately be
disclosed in writing by him to the Company and the Intellectual Property shall
be the absolute property of the Company and/or the relevant Group Company.

 
7

--------------------------------------------------------------------------------


 
15.2
At the request and expense of the Company, the Executive shall give and supply
all such information, data, drawings and assistance as may be necessary or in
the opinion of the Company desirable to enable the Company to exploit the
Intellectual Property to the best advantage (as decided by the Company), and
shall execute all documents and do all things which may be necessary or in the
opinion of the Company desirable for obtaining patent or other protection for
the Intellectual Property in such parts of the world as may be specified by the
Company and for vesting the same in the Company or as it may direct.  The
obligations set out in this clause shall survive the termination of the
Executive’s employment for whatever reason (whether lawful or not).

 
15.3
The Executive agrees and undertakes that all Intellectual Property made or
discovered by him shall not infringe any rights of any third party (including
but not limited to contractual or intellectual property rights) or put the
Company and/or any other Group Company into disrepute, and shall be original.

 
16.
Restrictions

 
16.1
The Executive covenants with the Company (for itself and on behalf of each other
Group Company) as follows.

 
 
(A)
Non-competition
          The Executive shall not during his employment or at any time during
the 6 month period after the date of the termination of his employment, except
in the event of a wrongful termination by the Company, be engaged, concerned or
interested, either directly or indirectly in any capacity (including but not
limited to as principal, agent, advisor, employee, consultant, or officer) in
any trade or business or occupation whatsoever in Hong Kong which would or might
reasonably be considered to compete with the Restricted Business.

 
 
(B)
Non-dealing with clients
          The Executive shall not during his employment or at any time during
the 6 month period after the date of termination of his employment, except in
the event of a wrongful termination by the Company, either on his own account or
in conjunction with or on behalf of any other person, have business dealings
directly or indirectly with any person who is a Restricted Client or Prospective
Client provided always that nothing contained in this clause shall be deemed to
prohibit the seeking or doing of business not in direct or indirect competition
with the Restricted Business.

 
 
(C)
Non-solicitation of clients
          The Executive shall not during his employment or at any time during
the 6 month period after the date of termination of his employment, except in
the event of a wrongful termination by the Company, either on his own account or
in conjunction with or on behalf of any other person solicit or interfere with
or attempt to solicit or interfere with the Company’s and/or any other Group
Company’s relationship with any Restricted Client or Prospective Client,
provided always that nothing contained in this clause shall be deemed to
prohibit the seeking or doing of business not in direct or indirect competition
with the Restricted Business.

 
8

--------------------------------------------------------------------------------


 
 
(D)
Non-solicitation of employees
          The Executive shall not during his employment or at any time during
the 6 month period after the date of termination of his employment, except in
the event of a wrongful termination by the Company, either on his own account or
in conjunction with or on behalf of any other person, solicit or entice away or
attempt to solicit or entice away (or assist any other person whether by means
of the supply of names or expressing views on suitability or otherwise howsoever
to solicit or entice away) from the Company and/or any other Group Company, any
individual who is a management and/or senior employee or director or officer of
the Company and/or any other Group Company, and with whom the Executive has had
business dealings during his employment (or where this provision is being
enforced after the Executive’s employment ceases, any time during the 6 months
prior to its cessation), whether or not any such person would commit a breach of
contract by reason of his leaving service.

 
16.2
Where clauses 16.1(A), 16.1(B), 16.1(C) and 16.1(D) would apply after the
cessation of the Executive’s employment, the periods of restriction specified in
those clauses shall each be reduced by the duration of any period immediately
prior to the date of termination during which the Company suspends the Executive
from performance of his duties.

 
16.3
Each of the restrictions in this clause shall be construed as a separate and
independent restriction and if one or more of the restrictions is found to be
void or unenforceable, such void or unenforceable part shall be deemed deleted
and the validity of the remaining restrictions shall not be affected.

 
17.
Termination

 
17.1
The Executive’s employment may be terminated by either party giving at any time
three months’ written notice or payment in lieu.

 
17.2
The Executive's employment may be terminated summarily by the Company without
notice or payment in lieu of notice in accordance with section 9 of the
Employment Ordinance if, e.g., the Executive misconducts himself such conduct
being inconsistent with the due and faithful discharge of his duties.

 
17.3
The Executive's employment may be terminated by the Company giving at any
time  seven days’ notice or payment in lieu if the Executive:

 
 
(A)
has a bankruptcy order made against him or if he makes any arrangement or
composition with his creditors with or for the benefit of his creditors
generally;

 
 
(B)
is convicted of any criminal offence other than an offence which, in the
reasonable opinion of the Company, does not affect his position as an employee
of the Company (bearing in mind the nature of the duties in which he is engaged
and the capacity in which he is employed);

 
 
(C)
by his actions or omissions, brings the name or reputation of the Company and/or
any other Group Company into serious disrepute or prejudices the interests of
the business of the Company and/or any other Group Company;

 
 
(D)
is convicted of an offence under any present or future statutory enactment or
regulation relating to insider dealing;

 
 
(E)
has any regulatory or other licence of approval, or employment visa refused,
suspended, revoked or not renewed which cannot be remedied within a  reasonable
period of time; or

 
9

--------------------------------------------------------------------------------


 
 
(F)
is or becomes prohibited by law from being a director.

 
Any delay by the Company in exercising such right to termination shall not
constitute a waiver thereof.
 
17.4
In the event of the termination of the employment of the Executive for whatever
reason and whether by notice or in any other manner whatsoever, the Executive
agrees that he will not at any time after such termination represent himself as
still having any connection with the Company and/or any other Group Company save
as a former employee.

 
17.5
Before and after the termination of the Executive’s employment for whatever
reason and whether by notice or in any other manner whatsoever, the Executive
agrees to provide the Company and/or any other Group Company with reasonable
assistance regarding matters of which he has knowledge and/or experience and the
Executive agrees to assist in any proceedings or possible proceedings in which
the Company and/or any other Group Company is or may become a party.

 
17.6
In the event the Executive’s employment is brought to an end by the Company
within 36 months of the Commencement date for whatever reason (other than
pursuant to clauses 17.2 and 17.3) and whether by notice or in any other manner
whatsoever, the Executive shall be entitled to six months salary (including pro
rata share and option grants and cash bonus referred to in clauses 7.6, 7.7 and
7.3 respectively for the relevant year)  in addition to any payment in lieu of
notice.

 
18.
Suspension and garden leave

 
18.1
The Executive agrees that the Company shall be entitled, from time to time
including in the event that notice of termination to terminate the Executive’s
employment has been given by either party, to require the Executive to observe
all or some of the following during such period as specified by the Company in
its discretion:

 
 
(A)
cease to render all or some of the Executive’s duties;

 
 
(B)
remain away from any premises of the Company and/or any other Group Company or
any premises named by the Company;

 
 
(C)
resign with immediate effect from any offices he holds with the Company and/or
any other Group Company; and/or

 
 
(D)
not become employed by or provide services directly or indirectly to any person,
firm, company or organisation.

 
18.2
For the avoidance of doubt, during any such period the Company will not have any
obligation to provide the Executive with work but salary and contractual
benefits will continue to be payable and he will remain bound by all of the
express and implied obligations arising out of his employment with the Company,
including the obligations of good faith and fidelity. The Executive agrees that
he will comply with any requests made by the Company pursuant to this clause
from time to time and perform such duties at such place and time as the Company
may reasonably request.

 
19.
Return of property on termination

 
19.1
In the event of the termination of the employment of the Executive for whatever
reason, the Executive immediately shall deliver up to the Company or its
authorised representative any property of the Company and/or any other Group
Company which may be in his possession, custody or control, including without
limitation minutes, memoranda, correspondence, notes, records, reports,
sketches, plans, credit cards, security cards/passes, Company-provided mobile
phone, discs, keys, software, address books, databases, proposals, electronic
mail, files or other documents, whether or not the property was originally
supplied to him by the Company or any other Group Company.  The Executive’s
obligations under this clause include the return of all copies (whether in hard
copy or electronic form), drafts, reproductions, notes, extracts or summaries
(however stored or made) of all documents and software.

 
10

--------------------------------------------------------------------------------


 
19.2
If so requested, the Executive shall provide to the Company a signed statement
confirming that he has complied fully with this clause.

 
20.
Governing law and jurisdiction

 
20.1
This Agreement and the Executive’s employment shall be governed by, and
construed in accordance with, the laws of Hong Kong.

 
20.2
The Company and the Executive agree to submit to the non-exclusive jurisdiction
of the Hong Kong courts and labour tribunal in respect of any dispute arising
under this Agreement and the Executive’s employment with the Company.

 
21.
General

 
21.1
Employee handbook

 
The Executive is required to comply with the provisions of any employee handbook
implemented by the Company and as amended at the Company’s discretion from time
to time.  Unless otherwise specifically stated, none of the provisions of the
handbook shall form part of the terms of the Executive’s terms of employment.
 
21.2
Equal opportunities

 
The Company is an equal opportunities employer and the Executive is required to
refrain from any discrimination, harassment or vilification which is prohibited
by local laws.  The Executive is required to comply with any equal opportunities
policy implemented by the Company from time to time.
 
21.3
Data privacy

 
The Executive consents to the Company and/or any other Group Company holding and
processing the data it collects in relation to him in the course of his
employment, for the purposes of the Company's administration and management of
its employees and its business and for compliance with applicable procedures,
laws and regulations and to the transfer, storage and processing of such data in
and outside Hong Kong.  The Executive may request access to and correction of
his personal data by contacting the Human Resources Department.
 
21.4
Inconsistency

 
In the event of any conflict between the terms of this Agreement and any other
document recording or purporting to record the terms of the Executive's
employment by the Company, the terms of this Agreement shall prevail.
 
21.5
Prior agreements

 
This Agreement and any documents referred to constitute the entire agreement
between the Company and the Executive. This Agreement shall be in substitution
for any subsisting agreement, service agreement or contract of employment (oral
or otherwise) made between the Company and the Executive or between any other
Group Company and the Executive which shall be deemed to have been terminated by
mutual consent with effect from the Commencement Date. The Executive warrants
and agrees that he is not entering into this Agreement in reliance on any
representation not expressly set out in this Agreement.
 
11

--------------------------------------------------------------------------------


 
21.6
Severability

 
If any provision of this Agreement or a clause hereof is determined to be
illegal or unenforceable by any court of law or any competent governmental or
other authority, the remaining provisions within that clause and the remainder
of this Agreement shall be severable and enforceable in accordance with their
terms, so long as this Agreement, without such terms or provisions, does not
fail its essential purpose.  The parties shall negotiate in good faith to
replace any such illegal or unenforceable provisions with suitable substitute
provisions which will maintain as far as possible the purposes and the effect of
this Agreement.
 
21.7
Notices

 
Any notice to be given under this Agreement shall be given in writing and may be
sent, addressed in the case of the Company to its registered office for the time
being and in the case of the Executive to him at his last known place of
residence or given personally, and any notice given by post shall be deemed to
have been served at the expiration of 48 hours after the same was posted.

 

SIGNED by       ) /s/  Luo Ken Yi for and on behalf of the Company     )    and
each other Group Company  )               SIGNED by the Executive  ) /s/  Albert
Jan Grisel